Exhibit 10.1

J.P. MORGAN SECURITIES INC.

ATP OIL & GAS CORPORATION

$1,500,000,000 Senior Second Lien Notes Due 2015

Purchase Agreement

April 19, 2010

J.P. Morgan Securities Inc.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities Inc.

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

ATP Oil & Gas Corporation, a Texas corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representative”), $ 1,500,000,000 principal amount of its 11.875% Senior Second
Lien Notes due 2015 (the “Securities”). The Securities will be issued pursuant
to an Indenture to be dated as of April 23, 2010 (the “Indenture”) between the
Company and Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”) and collateral agent (the “Collateral Agent”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated April 13, 2010 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this Agreement. The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.

At or prior to the Time of Sale (as defined below), the Company has prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex B hereto.



--------------------------------------------------------------------------------

“Time of Sale” means 5:00 p.m. New York City time on April 19, 2010.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.

The obligations under the Securities will be secured on a second-priority basis,
subject to certain Permitted Liens (as defined under the caption “Description of
notes” in the Time of Sale Information and the Offering Memorandum), by liens on
not less than 80% of the aggregate engineered present value of the Company’s
proved oil and gas properties and any related assets (including personal
property) located thereon, by a pledge of capital stock owned by the Company
(subject to certain exceptions as described in the Time of Sale Information and
the Offering Memorandum) and by liens on certain infrastructure assets, which
are subject to release (as described in the Time of Sale Information and the
Offering Memorandum), in each case to the extent that such assets secure the
obligations of the Company under the New Revolving Credit Facility (as defined
below). In connection with the offering of the Securities, the Company and the
Collateral Agent, for its benefit and the benefit of the Trustee and the holders
of the Securities, will enter into a Collateral Agreement and Mortgages (each as
defined in Section 15(g)), providing for, among other things, the grant by the
Company of a second-priority security interests in and liens on the Collateral
as security for its obligations under the Securities.

In addition, the Collateral Agent, for its benefit and for the benefit of the
Trustee and the holders of the Securities, will enter into an Intercreditor
Agreement, dated the Closing Date, with JPMorgan Chase Bank, N.A. in its
capacity as administrative agent and collateral agent under the New Revolving
Credit Facility (as defined below), for its benefit and the benefit of the
holders of First Lien Obligations (as defined in the Indenture), and the Trustee
and the Company.

For the purposes of this Agreement, the term “Collateral” shall have the meaning
assigned to such term under the heading “Description of notes” in the Time of
Sale Information and the Offering Memorandum.

Concurrently with the issuance of the Securities, the Company will repay in full
its existing senior secured credit facility (the “Existing Facility”), and the
Company will enter into a new senior secured revolving credit facility that will
provide up to $ 100,000,000 (the “New Revolving Credit Facility”), each as
further described in the Time of Sale Information and the Offering Memorandum.
The repayment of the Existing Facility and the entry by the Company into the New
Revolving Credit Facility are referred to herein collectively as the “Credit
Facility Transactions.”

 

-2-



--------------------------------------------------------------------------------

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.406% of the principal amount thereof plus accrued interest, if any,
from April 23, 2010 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex D hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(h), Jackson Walker L.L.P., as counsel for the Company, and
Cahill Gordon & Reindel LLP, as counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above (including Annex D hereto), and
each Initial Purchaser hereby consents to such reliance.

 

-3-



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company with respect
thereto. Any review by the Representative or any Initial Purchaser of the
Company and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on April 23,
2010, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date”.

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating

 

-4-



--------------------------------------------------------------------------------

to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantor (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) has not prepared, used, authorized, approved or referred to
and will not prepare, use, authorize, approve or refer to any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex B hereto, including a term sheet substantially in the form of Annex C
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Any information in an Issuer Written Communication
that is not otherwise included in the Time of Sale Information and the Offering
Memorandum does not conflict with the information contained in the Time of Sale
Information or the Offering Memorandum. Each such Issuer Written Communication,
when taken together with the Time of Sale Information, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and none of such documents contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Time of Sale Information and the Offering Memorandum, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder, and did not and will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the each of the Time of Sale Information and the
Offering Memorandum present fairly the financial position of the Company and its
consolidated subsidiaries as

 

-5-



--------------------------------------------------------------------------------

of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
the information stated therein; and the other financial information included or
incorporated by reference in the each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its consolidated subsidiaries and presents fairly the information shown
thereby.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
material change in the short-term debt or long-term debt of the Company or any
of its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or agreement (whether or
not in the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the in the Time of Sale Information and the Offering Memorandum.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, financial position, or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Securities, the
Registration Rights Agreement and this Agreement (a “Material Adverse Effect”).
The Company does not own or control, directly or indirectly, any corporation,
association or other entity other than ATP Energy Inc., a Texas Corporation, ATP
Oil & Gas (UK) Limited, a United Kingdom limited company, ATP Oil & Gas
(Netherlands) B.V., a Netherlands limited company, ATP Infrastructure Partners,
L.P., a Delaware limited partnership, ATP IP-GP, LLC, a Delaware limited
liability company, ATP IP-LP, LLC, a Delaware limited liability company, and ATP
Holdco, LLC a Delaware limited liability company.

 

-6-



--------------------------------------------------------------------------------

(g) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary owned, directly or indirectly, by the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
qualifying shares) and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party, except in each case as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum.

(h) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities, the Indenture, the Exchange
Securities, the Registration Rights Agreement and the Security Documents (to the
extent a party thereto) (collectively, the “Transaction Documents”), grant a
second-priority security interest in the Collateral and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents, the granting of the second-priority security interests in
the Collateral and the consummation of the Credit Facility Transactions and the
other transactions contemplated hereby and by the Transaction Documents has been
duly and validly taken.

(i) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(j) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(k) The Exchange Securities. On the Closing Date, the Exchange Securities will
have been duly authorized by the Company and, when duly executed, authenticated,
issued and delivered as contemplated by the Registration Rights Agreement, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company, as issuer subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

-7-



--------------------------------------------------------------------------------

(l) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company; and the Registration Rights
Agreement has been duly authorized by the Company and on the Closing Date will
be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

(m) Security Documents. Each of the Security Documents has been duly authorized
by the Company to the extent a party thereto, and when the Security Documents
have been duly executed and delivered, the Security Documents will constitute
legal, valid and binding agreements of the Company to the extent a party
thereto, enforceable against the Company to the extent a party thereto in
accordance with their terms (subject to the Enforceability Exceptions).

(n) Descriptions of the Transaction Documents. Each of this Agreement, the
Securities, the Indenture, the Exchange Securities, the Registration Rights
Agreement, the Security Documents (including the Intercreditor Agreement) and
each document executed and delivered in connection with the New Revolving Credit
Facility (collectively, the Transaction Documents”) conforms in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Offering Memorandum.

(o) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(p) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents to which each is a party, the issuance and sale of
the Securities and compliance by the Company with the terms thereof, the
granting of the second-priority security interests in the Collateral and the
consummation of the Credit Facility Transactions and the other transactions
contemplated by the Transaction Documents and described in the Time of Sale
Information and the Offering Memorandum will not (i) conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any

 

-8-



--------------------------------------------------------------------------------

indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject (other
than (i) the Existing Facility and (ii) liens intended to be created under the
New Revolving Credit Facility, the Indenture and Security Documents),
(iii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any of its subsidiaries or
(iv) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iv) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

(q) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities and compliance by the Company with the terms thereof, the
granting of the second-priority security interests in the Collateral and the
consummation of the Credit Facility Transactions and the other transactions
contemplated by the Transaction Documents and described in the Time of Sale
Information and the Offering Memorandum, except for such consents, approvals,
authorizations, orders, mortgages, filings and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and
(ii) with respect to the Exchange Securities under the Securities Act, the Trust
Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement, (iii) as may be required under the Uniform
Commercial Code as from time to time in effect in the relevant jurisdictions or
the relevant personal property security legislation, each as from time to time
in effect in the relevant jurisdictions, (iv) necessary to perfect the
Collateral Agent’s Mortgage liens on and security interests in the Collateral,
(v) which have been, or prior to the Closing Date will be, obtained and
(vii) with respect to the perfection of security interests in the Collateral as
required under the Transaction Documents.

(r) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; no such investigations, actions, suits or proceedings are threatened by
any governmental or regulatory authority.

(s) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries and Deloitte &
Touche LLP, who have certified certain financial statements of the Company and
its Subsidiaries, are each an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

-9-



--------------------------------------------------------------------------------

(t) Title to Real and Personal Property. Except as otherwise set forth in each
of the Time of Sale Information and the Offering Memorandum or such as in the
aggregate does not now cause nor will it in the future cause a Material Adverse
Effect, the Company and its subsidiaries have title to their properties as
follows: (a) with respect to their wells (including leasehold interests and
appurtenant personal property) and their non-producing oil and gas properties
(including undeveloped locations on leases held by production and those leases
not held by production), such title is valid and defensible and free and clear
of all liens, security interests, pledges, charges, encumbrances, mortgages and
restrictions, (b) with respect to their non-producing properties in exploration
prospects, such title was investigated in accordance with customary industry
procedures prior to the Company or its subsidiaries acquisition thereof;
(c) with respect to their real property other than oil and gas interests, such
title is good and marketable free and clear of all liens, security interests,
pledges, charges, encumbrances, mortgages and restrictions; and (d) with respect
to their personal property other than that appurtenant to its oil and gas
interests, such title is free and clear of all liens, security interests,
pledges, charges, encumbrances, mortgages and restrictions. No real property
owned, leased, licensed, or used by the Company or its subsidiaries lies in an
area which is, or to the knowledge of the Company will be, subject to
restrictions which would prohibit, and no statements of facts relating to the
actions or inaction of another person or entity or his or its ownership,
leasing, licensing, or use of any real or personal property exists or will exist
which would prevent, the continued effective ownership, leasing, licensing,
exploration, development or production or use of such real property in the
business of the Company as presently conducted or as each of the Time of Sale
Information and the Offering Memorandum indicates they contemplate conducting,
except as may be described in each of the Time of Sale Information and the
Offering Memorandum or such as in the aggregate do not now cause and will not in
the future reasonably be expected to cause a Material Adverse Effect.

(u) Title to Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how, confidential information,
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, except where the failure to own or possess, or have the
ability to acquire on reasonable terms such Intellectual Property would not,
singularly or in the aggregate, reasonably be expected to cause a Material
Adverse Effect. Neither the Company nor any subsidiary has received any notice
of any infringement of or conflict with asserted rights of others with respect
to any Intellectual Property that if determined adversely to the Company would,
singly or in the aggregate, result in a Material Adverse Effect.

(v) No Undisclosed Relationships. No relationship exists that would be required
by Item 404 of Regulation S-K under the Securities Act to be described in a
registration statement to be filed with the Commission and that is not so
described in each of the Time of Sale Information and the Offering Memorandum.

 

-10-



--------------------------------------------------------------------------------

(w) Investment Company Act. Neither the Company nor any of its subsidiaries is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

(x) Taxes. The Company and its subsidiaries have on a timely basis paid all
federal, state, local and foreign taxes and filed all tax returns required to be
paid or filed through the date hereof (except in any case in which the failure
to file would not reasonably be expected to result in a Material Adverse
Effect); and except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been, or could reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets, except for
any tax deficiency that is currently being contested in good faith or would not
result in a Material Adverse Effect.

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; except as described in each of the Time of Sale Information and
the Offering Memorandum, the Company and its subsidiaries are in compliance with
the terms and conditions of all such licenses, certificates, permits and
authorizations, except where the failure to so comply would not, individually or
in the aggregate, have a Material Adverse Effect; and except as described in
each of the Time of Sale Information and the Offering Memorandum, neither the
Company nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization which,
singly or in the aggregate, if subject to an unfavorable decision, ruling or
finding would result in a Material Adverse Effect.

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect.

(aa) Compliance with and Liability under Environmental Laws. (i) The Company and
its subsidiaries (a) are, in compliance with any and all applicable federal,
state, local and foreign laws, rules, regulations, requirements, decisions,
judgments, decrees, and orders relating to pollution or the protection of the
environment, natural resources or human health or safety, including those
relating to the generation, storage, treatment, use, handling, transportation,
Release or threat of Release of Hazardous Materials (collectively,
“Environmental Laws”), (b) have received and are in compliance with all permits,

 

-11-



--------------------------------------------------------------------------------

licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses,
(c) have not received notice of any actual or potential liability under or
relating to, or actual or potential violation of, any Environmental Laws,
including for the investigation or remediation of any Release or threat of
Release of Hazardous Materials, and have no knowledge of any event or condition
that would reasonably be expected to result in any such notice, (d) are not
conducting or paying for, in whole or in part, any investigation, remediation or
other corrective action pursuant to any Environmental Law at any location, and
(e) are not a party to any order, decree or agreement that imposes any
obligation or liability under any Environmental Law, except for any such matter
as would not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, and (ii) there are no costs or liabilities associated
with Environmental Laws of or relating to the Company or its subsidiaries,
except for any such matter as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum,
(a) there are no proceedings that are pending, or that are known to be
contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, and (b) the Company and its subsidiaries
are not aware of any facts or issues regarding compliance with Environmental
Laws, or liabilities or other obligations under Environmental Laws, including
the Release or threat of Release of Hazardous Materials, that could reasonably
be expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and its subsidiaries.

(bb) Hazardous Materials. There has been no storage, generation, transportation,
use, handling, treatment, Release or threat of Release of Hazardous Materials
by, relating to or caused by the Company or any of its subsidiaries (or, to the
knowledge of the Company and its subsidiaries, any other entity (including any
predecessor) for whose acts or omissions the Company or any of its subsidiaries
is or could reasonably be expected to be liable) at, on, under or from any
property or facility now or previously owned, operated or leased by the Company
or any of its subsidiaries, or at, on, under or from any other property or
facility, in violation of any Environmental Laws or in a manner or amount or to
a location that could reasonably be expected to result in any liability of the
Company or any of its subsidiaries under any Environmental Law, except for any
violation or liability which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Hazardous Materials”
means any material, chemical, substance ,waste, pollutant, contaminant,
compound, mixture, or constituent thereof, in any form or amount, including
petroleum (including crude oil or any fraction thereof) and petroleum products,
natural gas, natural gas liquids, asbestos and asbestos containing materials,
naturally occurring radioactive materials, brine, and drilling mud, regulated or
which can give rise to liability under any Environmental Law. “Release” means
any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, or migrating in, into or through the environment, or in, into from
or through any building or structure.

 

-12-



--------------------------------------------------------------------------------

(cc) Compliance with ERISA. The minimum funding standard under Section 302 of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”), has been
satisfied by each “pension plan” (as defined in Section 3(2) of ERISA) which has
been established or maintained by the Company, and the trust forming part of
each such plan which is intended to be qualified under Section 401 of the
Internal Revenue Code of 1986, as amended (the “Code”), is so qualified; each of
the Company and the subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; neither the Company nor any subsidiary maintains and is
required to contribute to a “welfare plan” (as defined in Section 3(1) of ERISA)
which provides retiree or other post-employment welfare benefits or insurance
coverage (other than “continuation coverage” (as defined in Section 602 of
ERISA)); each pension plan and welfare plan established or maintained by the
Company and/or one of the subsidiaries is in compliance with the currently
applicable provisions of ERISA, except where the failure to comply would not
cause a Material Adverse Effect; no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any pension plan or welfare plan (excluding transactions effected pursuant to
statutory or administrative exemption) that could reasonably be expected to
result in a material liability to the Company or its subsidiaries; and neither
the Company nor any subsidiary has incurred or could reasonably be expected to
incur any withdrawal liability under Section 4201 of ERISA, any liability under
Section 4062, 4063, or 4064 of ERISA, or any other liability under Title IV of
ERISA.

(dd) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed to ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ee) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for

 

-13-



--------------------------------------------------------------------------------

assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. Except as disclosed
in each of the Time of Sale Information and the Offering Memorandum, the Company
is not aware of (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting which are
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information. The Company’s auditors and the Audit Committee
of the Board of Directors of the Company have been advised of: (i) all
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(ff) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are customary for the businesses in which they are engaged;
all such policies insuring the Company and its subsidiaries are in full force
and effect; and neither the Company nor any of its subsidiaries has received
notice from any insurer or agent of such insurer that it will not be able to
renew insurance coverage as and when such coverage expires or to obtain coverage
acceptable to the Company at reasonable cost from similar insurers as may be
necessary to continue its business.

(gg) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(hh) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

-14-



--------------------------------------------------------------------------------

(ii) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(jj) Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance of the Securities, the Credit Facility
Transactions and the other transactions related thereto as described in each of
the Time of Sale Information and the Offering Memorandum) will be Solvent. As
used in this paragraph, the term “Solvent” means, with respect to a particular
date, that on such date (i) the fair value (or present fair saleable value) of
the assets of the Company and its subsidiaries taken as a whole is not less than
the total amount required to pay the liabilities of the Company and its
subsidiaries taken as a whole on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company and its subsidiaries taken as a whole is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, the Company
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature; and (iv) the Company and its subsidiaries taken as a
whole is not engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company is engaged.

(kk) No Restrictions on Subsidiaries. No subsidiary of the Company that is or
will be a party to the New Revolving Credit Facility is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject (other than the Existing Facility), from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(ll) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(mm) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6

 

-15-



--------------------------------------------------------------------------------

of the Exchange Act or quoted in an automated inter-dealer quotation system; and
each of the Preliminary Offering Memorandum and the Offering Memorandum, as of
its respective date, contains or will contain all the information that, if
requested by a prospective purchaser of the Securities, would be required to be
provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act.

(nn) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(oo) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(pp) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
D hereto) and Section 5 and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(qq) No Stabilization. Company has not taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities.

(rr) Margin Rules. The application of the proceeds received by the Company from
the issuance, sale and delivery of the Securities as described in the Time of
Sale Information and the Offering Memorandum will not violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(ss) Reserve Report Data. The oil and gas reserve estimates of the Company
contained or incorporated by reference into each of the Time of Sale Information
and Offering Memorandum have been prepared by (i) Ryder Scott Company, L.P., and
(ii) Collarini Associates (collectively, the “Engineers”), and the Company has
no reason to believe that such estimates do not fairly reflect the oil and gas
reserves of the Company at the dates indicated. The information underlying the
estimates of the reserves of the

 

-16-



--------------------------------------------------------------------------------

Company and its subsidiaries supplied by the Company to the Engineers, for the
purposes of preparing the reserve reports of Company and its subsidiaries
referenced in each of the Time of Sale Information and Offering Memorandum (the
“Reserve Reports”), was true and correct in all material respects on the date of
each such Reserve Report; the estimates of future capital expenditures and other
future exploration and development costs supplied to the Engineers were prepared
in good faith and with a reasonable basis; the information provided to the
Engineers was prepared in good faith and with a reasonable basis. Other than
production of the reserves in the ordinary course of business and intervening
product price fluctuations described in each of the Time of Sale Information and
Offering Memorandum, the Company is not aware of any facts or circumstances that
would cause a Material Adverse Change in the reserves or the present value of
future net cash flows therefrom as described in the each of the Time of Sale
Information and Offering Memorandum. Each of the Engineers is an independent
reserve engineer with respect to the Company and its subsidiaries.

(tt) Liens and Security Interests in Personal Property, Real Property and
Fixtures. The Mortgages, upon execution and delivery thereof by the parties
thereto, shall be effective to create in favor of the Collateral Agent, for its
benefit and for the benefit of the Trustee and the holders of the Securities,
(i) legal, valid and enforceable second-priority mortgage liens on the Mortgaged
Property (subject to the Enforceability Exceptions and the Permitted Liens) and
(ii) second-priority security interests in the portion of the property
encumbered thereby that constitutes fixtures, in each case subject only to
Permitted Liens. Upon filing of such Mortgages with the proper real estate
filing offices, such mortgage liens and security interests will be perfected
against the claims of third parties. Each of the other Security Documents, when
executed and delivered, will create in favor of the Collateral Agent, for its
benefit and for the benefit of the Trustee and the holders of Securities, valid
and enforceable second-priority security interests in and liens on the rights of
the Company in the property in which a security interest is purported to be
granted under such Security Documents to the extent a security interest can be
created therein under the Uniform Commercial Code. Upon, or as a result of, the
filing of Uniform Commercial Code financing statements in appropriate form and
with the appropriate governmental authorities (including payment of all
necessary fees and taxes) and upon the taking of the other actions described in
the Security Documents, such security interests in the rights of the Company in
such property will constitute a perfected second-priority security interest in
all right, title and interest in the property of such entities in which a
security interest is purported to be granted, subject only to Permitted Liens.

(uu) Transfer of Collateral. The Company collectively own, have rights in or
have the power to transfer rights in the Collateral, free and clear of any Liens
(as defined under the caption “Description of notes” in the Time of Sale
Information and the Offering Memorandum) other than (i) the security interests
granted pursuant to the Security Documents and (ii) Permitted Liens.

 

-17-



--------------------------------------------------------------------------------

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to each
Initial Purchaser (A) as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before preparing, using, authorizing,
approving or referring to any Issuer Written Communication, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
such written communication for review and will not prepare, use, authorize,
approve or refer to any such written communication to which the Representative
reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum. (1) If at any time prior to
the Closing Date (i) any event shall occur or condition shall exist as a result
of which any of the Time of Sale Information as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were

 

-18-



--------------------------------------------------------------------------------

made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any of the Time of Sale Information will comply with
law and (2) if at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for offering and resale of the Securities; provided
that the Company shall not be required to (i) qualify as a foreign corporation
or other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(g) Clear Market. For a period of 90 days after the date of the hereof, the
Company will not without the prior written consent of the Representative, offer,
sell, contract to sell or otherwise dispose of any debt securities issued or
guaranteed by the Company and having a tenor of more than one year.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(i) No Stabilization. Neither the Company will take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

 

-19-



--------------------------------------------------------------------------------

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) Security Interests. The Company shall cause the Securities to be secured by
second-priority liens on the Collateral, subject to certain Permitted Liens, to
the extent and in the manner provided for in the Indenture and the Security
Documents and as described in the Time of Sale Information and the Offering
Memorandum.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared

 

-20-



--------------------------------------------------------------------------------

by such Initial Purchaser and approved by the Company in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Securities on the Closing Date, as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date, as the case may be; and the statements of the Company
and its officers made in any certificates delivered pursuant to this Agreement
shall be true and correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Company or any of its subsidiaries, the Securities or
any other debt or preferred stock issued or guaranteed by the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization”,
as such term is defined by the Commission for purposes of Rule 436(g)(2) under
the Securities Act; and (ii) no such organization shall have publicly announced
that it has under surveillance or review, or has changed its outlook with
respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
(other than an announcement with positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) the effect of which in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the Closing Date, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date, a certificate of the chief financial officer or chief
accounting officer of the Company and one additional senior executive officer of
the Company who is satisfactory to the Representative (i) confirming that such
officers have carefully reviewed the Time of Sale Information and the Offering
Memorandum and, to the knowledge of such officers, the representations set forth
in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company in this Agreement are true
and correct and that the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date, and (iii) to the effect set forth in paragraph (c) above.

 

-21-



--------------------------------------------------------------------------------

(e) Comfort Letters.

(i) On the (A) date of this Agreement each of PricewaterhouseCoopers LLP and
Deloitte & Touche LLP and (B) Closing Date, PricewaterhouseCoopers LLP shall
have furnished to the Representative, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
containing statements and information of the type customarily included in
accountants’ “comfort letters” to Initial Purchasers with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

(ii) On the Closing Date, each of (A) Ryder Scott Company, L.P. and
(B) Collarini Associates and shall have furnished to the Representative, at the
request of the Company, a letter dated the respective date of delivery thereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, stating the conclusions and findings of such firm with respect
to the oil and natural gas reserves of the Company.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Jackson Walker
L.L.P., counsel for the Company, shall have furnished to the Representative, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
A hereto.

(g) Chief Financial Officer’s Certificate. The Representative shall have
received on and as of the Closing Date a certificate of the Chief Financial
Officer of the Company to the effect that, as of the Closing Date in the form
and substance reasonably satisfactory to the Representative, to the effect set
forth on Exhibit B hereto.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(i) No Legal Impediment to Issuance and/or Sale. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date prevent the issuance
or sale of the Securities.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdiction of organization in writing or any
standard form of telecommunication from the appropriate governmental authorities
of such jurisdictions.

 

-22-



--------------------------------------------------------------------------------

(k) Registration Rights Agreement. The Representative shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.

(l) Indenture. At the Closing Date, the Company and the Trustee shall have
entered into the Indenture and the Representative shall have received
counterparts, conformed as executed, thereof.

(m) DTC. The Securities shall be eligible for clearance and settlement through
DTC on or prior to the Closing Date.

(n) Credit Facility Transactions. The Credit Facility Transactions shall have
been consummated on the terms and conditions described in the Time of Sale
Information and the Representative shall have received all documents and
agreements entered into and received in connection with the entering into of the
New Revolving Credit Facility and the application of proceeds therefrom and from
the offering of the Securities to repay in full all outstanding amounts under
the Existing Credit Facility including the termination of any liens or security
interests in favor of the lenders under the Existing Credit Facility.

(o) Security Documents. At the Closing Date, the Representative, the Trustee and
the Collateral Agent shall have received each of the following documents, which
shall be reasonably satisfactory in form and substance to the Representative,
the Trustee, the Collateral Agent and each of their respective counsel with
respect to the Collateral, as appropriate:

(i) duly executed counterparts of the Security Documents, including the
Collateral Agreement and the other Security Documents described on Exhibit C. In
connection with the execution and delivery of the Security Documents, the
Trustee and the Collateral Agent shall:

(A) be reasonably satisfied that the Security Instruments create second
priority, perfected Liens (subject only to Liens arising in connection with the
New Revolving Credit Facility and Permitted Liens identified in clauses (2),
(3), (5), (6) and (20) of the definition thereof) on at least 80% of the
aggregate engineered present value of the Company’s proved oil and gas
properties and any related assets (including personal property) located thereon,
as evaluated in the Initial Reserve Report (as defined in the Time of Sale
Information and the Offering Memorandum) and located in, or in U.S. Federal
waters adjacent to, the United States; and

(B) have confirmed receipt by the administrative agent under the New Revolving
Credit Facility of certificates, together with undated, blank stock powers for
each such certificate,

 

-23-



--------------------------------------------------------------------------------

representing all of the issued and outstanding Equity Interests (as defined in
the Guarantee and Collateral Agreement) to be pledged pursuant to the Guarantee
and Collateral Agreement; and

(ii) opinions addressed to the Initial Purchasers and the Collateral Agent of
(A) local counsel in each of the following jurisdictions: Louisiana, United
Kingdom and any other jurisdictions to be delivered in connection with the New
Revolving Credit Facility, in each case in a form consistent with that delivered
in connection with the New Revolving Credit Facility (with such changes, and
only such changes, as are necessary to reflect the second priority nature of the
Liens securing the Notes and such other changes as may be reasonably acceptable
to the counsel for the Initial Purchasers) and (B) counsel for the Company
regarding due authorization, execution and delivery of the Mortgages.

(p) Intercreditor Agreement. The Representative shall have received a
counterpart of the Intercreditor Agreement that shall have been executed and
delivered by a duly authorized officer of the Company, the Collateral Agent and
JPMorgan Chase Bank, N.A. in its capacity as administrative agent and collateral
agent under the New Revolving Credit Facility.

(q) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

 

-24-



--------------------------------------------------------------------------------

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed upon that the only such information
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the fourth and fifth sentences of the
eleventh paragraph and the twelfth paragraph under the caption “Plan of
distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceedings in the

 

-25-



--------------------------------------------------------------------------------

same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities Inc. and any such separate firm for the
Company, its directors and officers and any control persons of the Company shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers on
the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total underwriting discounts and commissions received by the Initial
Purchasers in connection therewith, in each case as provided in this Agreement,
bear to the aggregate offering price of the Securities. The relative fault of
the Company on the one hand, and the Initial Purchasers, on the other, shall be
determined by reference to, among other things, whether the untrue or alleged

 

-26-



--------------------------------------------------------------------------------

untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total underwriting discounts and
commissions received by such Initial Purchaser with respect to the offering of
the Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange, the American Stock Exchange, the Nasdaq Stock Market, the
Chicago Board Options Exchange, the Chicago Mercantile Exchange or the Chicago
Board of Trade; (ii) trading of any securities issued or guaranteed by the
Company shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the Closing Date, on the terms and in the manner
contemplated by this Agreement, the Pricing Disclosure Package and the
Prospectus.

 

-27-



--------------------------------------------------------------------------------

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
principal amount of all the Securities, then the Company shall have the right to
require each non-defaulting Initial Purchaser to purchase the principal amount
of Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of Securities
to be purchased, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

 

-28-



--------------------------------------------------------------------------------

11. Payment of Expenses.

(a) Whether or not the Credit Facility Transactions and the other transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay or cause to be paid all costs and expenses incident to the
performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendments and
supplements thereto) and the distribution thereof; (iii) the fees and expenses
of the Company’s counsel and independent accountants; (iv) the fees and expenses
incurred in connection with the registration or qualification of the Securities
under the laws of such jurisdictions as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (v) all filing
costs and expenses relating to the granting and perfection of the security
interests in the Collateral, as set forth in the Security Documents, and the
fees and expenses of counsel for the Initial Purchasers in connection with all
matters relating to the granting and perfection of security interests in the
Collateral; (vi) the costs and charges of any transfer agent and any registrar;
(vii) all expenses and application fees incurred in connection with the approval
of the Securities for book-entry transfer by DTC; and (viii) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are

 

-29-



--------------------------------------------------------------------------------

permitted or required to be closed in New York City; (c) the term “subsidiary”
has the meaning set forth in Rule 405 under the Securities Act; and (d) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

15. Miscellaneous.

(a) Authority of J.P. Morgan Securities Inc. Any action by the Initial
Purchasers hereunder may be taken by J.P. Morgan Securities Inc. on behalf of
the Initial Purchasers, and any such action taken by J.P. Morgan Securities Inc.
shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Inc.,
383 Madison Avenue, New York, NY 10179 (fax: (212) 270-1063); Attention Larry
Landry. Notices to the Company shall be given to it at 4600 Post Oak Place,
Suite 200, Houston, Texas 77027, (fax: (713) 622-5101); Attention: John
Tschirhart, with a copy to Jackson Walker L.L.P., 1401 McKinney St., Suite 1900,
Houston, Texas 77010, (fax: (713) 308-4152; Attention: Richard Roth.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such state.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(g) Definitions. The terms that follow, when used in this Agreement, shall have
the meanings indicated.

“Collateral Agreement”) means the Second-Lien Guarantee and Collateral
Agreement, to be dated as of the Closing Date, by and among the Collateral
Agent, the Company and the other parties thereto.

“Intercreditor Agreement” means the Intercreditor Agreement, to be dated as of
the Closing Date, by and among JPMorgan Chase Bank, N.A. in its capacity as
administrative agent and collateral agent under the New Revolving Credit
Facility, the Collateral Agent and the Company.

 

-30-



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean each interest in real property and other
property encumbered by a Mortgage in favor of the Collateral Agent, for its
benefit and the benefit of the Trustee and the holders of Securities.

“Mortgages” shall mean, collectively, each mortgage, line-of-credit mortgage,
mortgage-collateral real estate mortgage, deed of trust, deed to secure debt,
security agreement, financing statement, assignment of production or other
similar document (and amendments, modifications or restatements thereof) entered
into by the owner of the applicable Mortgaged Property in favor of the
Collateral Agent, for its benefit and the benefit of the Trustee and the holders
of Securities, evidencing the second-priority lien on such Mortgaged Property of
the Company that will secure the Securities offered hereunder.

“Security Documents” shall mean (i) the Intercreditor Agreement, (ii) the
Mortgages, and (iii) the Collateral Agreement (iv) each document listed on
Exhibit C hereto and (v) any other instrument evidencing or creating or
purporting to create a security interest.

(h) Research Analyst Independence. The Company acknowledges that the Initial
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Initial
Purchasers with respect to any conflict of interest that may arise from the fact
that the views expressed by their independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Initial Purchasers’ investment banking
divisions. The Company acknowledges that each of the Initial Purchasers is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.

 

-31-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, ATP OIL & GAS CORPORATION By:  

/s/ Leland E. Tate

Name:   Leland E. Tate Title:   President

 

-32-



--------------------------------------------------------------------------------

Accepted: April 19, 2010

J.P. MORGAN SECURITIES INC.

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By:  

/s/ Jack D. Smith

  Authorized Signatory

 

-33-



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount

J.P. Morgan Securities Inc.

   798,600,000

Credit Suisse Securities (USA) LLC

   637,500,000

Natixis Bleichroeder LLC

   45,000,000

Rodman & Renshaw, LLC

   15,000,000

Global Hunter Securities, LLC

   3,900,000     

Total

   1,500,000,000     

 

Sch. 1-1



--------------------------------------------------------------------------------

Annex A

[Form of Opinion of Counsel for the Company]

(a) The Company is validly existing and in good standing under the laws of the
State of Texas, and each has the corporate power and authority to own its
properties and to otherwise carry on its business under the laws of the State of
Texas and the Company’s Amended and Restated Articles of Incorporation and Third
Amended and Restated Bylaws are as described in the Time of Sale Information and
the Offering Memorandum.

(b) The Company has the corporate power and authority to execute and deliver the
Purchase Agreement and to perform its obligations hereunder.

(c) The Purchase Agreement has been duly authorized, executed and delivered by
the Company.

(d) The Indenture has been duly authorized, executed and delivered by the
Company. Assuming due execution and delivery of the Indenture by the Trustee,
the Indenture is a valid and binding obligation of the Company and is
enforceable against the Company in accordance with its terms.

(e) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company, is a valid and binding obligation of the Company and
is enforceable against the Company in accordance with its terms.

(f) Each of the Security Documents has been duly authorized, executed and
delivered by the Company, each of the Security Documents (other than the
Mortgages) is a valid and binding obligation of the Company and each of the
Security Documents (other than the Mortgages) is enforceable against the Company
in accordance with its terms.

(g) The Securities have been duly authorized, executed and delivered by the
Company, and when paid for by the Initial Purchasers in accordance with the
terms of the Purchase Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and due authentication and delivery of
the Securities by the Trustee in accordance with the Indenture), will constitute
the valid and binding obligations of the Company, and will be enforceable
against the Company in accordance with their terms.

(h) The Exchange Securities have been duly authorized by the Company and, when
duly executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, enforceable against the Company in accordance with its terms.

(i) The execution and delivery of the Transaction Documents by the Company does
not and the performance by the Company of its obligations thereunder (including,
without limitation, the issuance and the sale of the Securities by the Company
to the Initial Purchasers in accordance with the terms of the Purchase
Agreement, the application of the net

 

Annex A



--------------------------------------------------------------------------------

proceeds therefom as described in the Time of Sale Information and the Offering
Memorandum, the granting of the second-priority security interests in the
Collateral and the consummation of the Credit Facility Transactions and the
other transactions contemplated by the Transaction Documents) do not and will
not, (i) whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default under, or result in
the creation of imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or any other agreement or
instrument filed as an exhibit to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2009 or any of the Company’s subsequent Current
Reports on Form 8-K (the “Filed Exhibits”), (ii) result in a violation of the
Amended and Restated Articles of Incorporation or Second Amended and Restated
Bylaws of the Company, (iii) result in the violation of any law, rule or
regulation of any Included Law or (iv) result in any violation of any order,
writ, judgment or decree of any governmental authority known to such counsel and
identified in a schedule to such counsel’s opinion, except in the case of clause
(i) as could not reasonably be expected to have a Material Adverse Effect.

(j) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Federal or state governmental
authority or agency is legally required for the due execution and delivery of
the Transaction Documents by the Company, the performance by the Company and its
obligations thereunder, the granting of the second-priority security interests
in the Collateral and the consummation of the Credit Facility Transactions and
the other transactions contemplated by the Transaction Documents except for
(i) those that have been obtained or made, (ii) those required under Federal and
state securities laws or blue sky laws.

(k) The statements in the Time of Sale Information and the Offering Memorandum
under the caption “Certain U.S. Federal income tax considerations,” in so far as
such statements refer to statements of law or legal conclusions, fairly
summarize certain provisions of documents referred to therein and reviewed by us
as described above, fairly summarize such provisions in all material respects,
subject to the qualifications and assumptions stated therein.

(l) The statements under the caption “Description of notes” in the Time of Sale
Information and the Offering Memorandum, insofar as such statements purport to
summarize certain provisions of documents referred to therein and reviewed by us
as described above, fairly summarize such provisions in all material respects,
subject to the qualifications and assumptions stated therein.

(m) The Company is not and, immediately after the sale of the Securities to the
Initial Purchasers and the application of the net proceeds therefrom as
described in the Time of Sale Information and the Offering Memorandum under the
caption “Use of Proceeds”, the Company will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Negative Assurance:

Such counsel shall also state that such counsel has participated in conferences
with officers and other representatives of the Company, the independent
registered public accounting firms and the Reserve Engineers for the Company,
your counsel and your representatives at which

 

Annex A



--------------------------------------------------------------------------------

the contents of the Time of Sale Information and the Offering Memorandum
(including the Incorporated Documents) and related matters were discussed and,
although such counsel has not independently verified and is not passing upon,
and does not assume any responsibility for, the accuracy, completeness or
fairness of the statements contained or incorporated by reference in the Time of
Sale Information and the Offering Memorandum (except as and to the extent set
forth in paragraph j above), on the basis of the foregoing (relying with respect
to factual matters to the extent we deem appropriate upon statements by officers
and other representatives of the Company), such counsel advises you that no
information has come to its attention that causes it to believe that the Time of
Sale Information, as of the Time of Sale (which such counsel may assume to be
the date of the Purchase Agreement), included an untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or the Offering Memorandum, as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that such counsel shall express no opinion, statement or belief
with respect to (i) the historical financial statements and related schedules,
including the notes and schedules thereto and the auditor’s report thereon,
(ii) any other financial or accounting data, included or incorporated or deemed
incorporated by reference in, or excluded from, the Time of Sale Information and
the Offering Memorandum and (iii) any oil and natural gas reserve information in
the Time of Sale Information and the Offering Memorandum.

Such opinion shall be limited to the law of the State of Texas and the Federal
securities law of the United States.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Initial Purchasers.

The opinion of Jackson Walker L.L.P. described above shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.

 

Annex A



--------------------------------------------------------------------------------

Annex B

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex C.

 

Annex B



--------------------------------------------------------------------------------

Annex C

ATP OIL & GAS CORPORATION

Pricing Term Sheet

See Attached.

 

Annex C



--------------------------------------------------------------------------------

Supplement, dated April 19, 2010

to Preliminary Offering Memorandum Dated April 13, 2010

Strictly confidential

ATP OIL & GAS CORPORATION

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum (as supplemented through and including the date hereof, the
“Preliminary Offering Memorandum”). The information in this Supplement
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

 

Aggregate Principal Amount:

$1,500,000,000

 

Gross Proceeds:

$1,492,965,000

 

Title of Securities:

11.875% Senior Second Lien Notes due 2015

 

Distribution:

144A/Regulation S with Registration Rights as set forth in the Preliminary
Offering Memorandum

 

Final Maturity Date:

May 1, 2015

 

Issue Price:

99.531%

 

Coupon:

11.875%

 

Yield to Maturity:

12.000%

 

Spread to Benchmark Treasury:

+949 bps

 

Benchmark Treasury:

UST 2.5% due March 31, 2015

 

Interest Payment Dates:

May 1 and November 1

 

First Interest Payment Date:

November 1, 2010

 

Ratings:

Caa2/B

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.



--------------------------------------------------------------------------------

Optional Redemption:

Until May 1, 2013, in whole or in part, at a price equal to 100% of the
principal amount thereof, plus the “Applicable Premium” as described in the
Preliminary Offering Memorandum, plus accrued and unpaid interest to the date of
redemption.

From and after May 1, 2013, in whole or in part, at the prices set forth below
(expressed as percentages of the principal amount), plus accrued and unpaid
interest, if any, to the date of redemption, on May 1 of the years set forth
below:

 

Date

  

Price

2013

   111.875%

2014 and thereafter

   100.000%

 

 

 

Optional Redemption with Equity Proceeds:

In addition, prior to May 1, 2013, up to 35% at a redemption price equal to
111.875% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon, if any, to the date of redemption.

 

Change of Control:

Putable at 101% of principal, plus accrued and unpaid interest to the date of
purchase.

 

CUSIP / ISIN Numbers:

144A: 00208JAC2 / US00208JAC27

Regulation S: U04889AB4 / USU04889AB40

 

Trade Date:

April 19, 2010

 

Settlement:

T+4 on April 23, 2010

 

Bookrunners:

J.P. Morgan Securities Inc.

  Credit Suisse Securities (USA) LLC

 

Co-managers:

Natixis Bleichroeder LLC

  Global Hunter Securities, LLC

  Rodman & Renshaw, LLC

 

-2-



--------------------------------------------------------------------------------

Annex D

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“ Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates that agree to comply with the provisions
of this Annex D or with the prior written consent of the Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.



--------------------------------------------------------------------------------

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.



--------------------------------------------------------------------------------

Exhibit A

Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated April 23, 2010 (the “Agreement”) is
entered into by and between ATP Oil & Gas Corporation, a Texas corporation (the
“Company”), and J.P. Morgan Securities Inc. (“JPMorgan”), as representative of
the several Initial Purchasers listed on Schedule 1 hereto (the “Initial
Purchasers”).

The Company and the Initial Purchasers are parties to the Purchase Agreement
dated April 19, 2010 (the “Purchase Agreement”), which provides for the sale by
the Company to the Initial Purchasers of $1,500,000,000 aggregate principal
amount of the Company’s 11.875% Senior Second Lien Notes due 2015 (the
“Securities”). As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Company has agreed, and any Guarantors (as defined
below) will agree, to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to Section 2(a)
hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors, if any, under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer



--------------------------------------------------------------------------------

or to any increase in annual interest rate for failure to comply with this
Agreement) and to be offered to Holders of Securities in exchange for Securities
pursuant to the Exchange Offer.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantor” shall mean any subsidiary of the Company that executes a Subsidiary
Guarantee under the Indenture after the date of this Agreement.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
April 23, 2010 among the Company and Bank of New York Mellon Trust Company,
N.A., as trustee, and as the same may be amended from time to time in accordance
with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

“Issue Date” shall mean April 23, 2010.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“JP Morgan” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

 

-2-



--------------------------------------------------------------------------------

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; ; provided that the
Securities shall cease to be Registrable Securities on the earliest of (i) when
the Exchange Securities are issued in exchange for the Securities pursuant to
the Exchange Offer Registration Statement, (ii) if an Exchange Offer is
completed, on or after the Exchange Date with respect to Holders that are
eligible to participate in the Exchange Offer but fail to tender such Securities
in the Exchange Offer, (iii) when a Registration Statement with respect to such
Securities has become effective under the Securities Act and such Securities
have been disposed of pursuant to such Registration Statement, (iv) the date
that is two years from the Issue Date or (v) when such Securities cease to be
outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. (“FINRA”) registration and filing fees, (ii) all fees
and expenses incurred in connection with compliance with state securities or
blue sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any Free Writing
Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and the Guarantors and, in the case of
a Shelf Registration Statement, the fees and disbursements of one counsel for
the Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel

 

-3-



--------------------------------------------------------------------------------

for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Company and the Guarantors, including the
expenses of any special audits or “comfort” letters required by or incident to
an Underwritten Offering and the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of the Company
and the Guarantors that covers any of the Exchange Securities or Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such registration statement, including posteffective
amendments, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf’ registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority of the Holders
whose Registrable Securities are to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Subsidiary Guarantee” shall mean the guarantee of the Securities and Exchange
Securities by any Guarantor under the Indenture.

“Staff” shall mean the staff of the SEC.

 

-4-



--------------------------------------------------------------------------------

“Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
commercially reasonable efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) to cause such
Registration Statement to become effective at the earliest possible time under
the Securities Act. The Company and the Guarantors shall commence the Exchange
Offer promptly after the Exchange Offer Registration Statement is declared
effective by the SEC and use their commercially reasonable efforts to complete
the Exchange Offer not later than 270 days after the Issue Date.

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered will be accepted for exchange.

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein; and

(iv) that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) and in the manner specified in the notice, or (B) effect such exchange
otherwise in compliance with the applicable procedures of the depositary for
such Registrable Security, in each case prior to the close of business on the
last Exchange Date.

 

-5-



--------------------------------------------------------------------------------

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

(i) accept for exchange Registrable Securities or portions thereof validly
tendered pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and

(iii) deliver to each Holder, Exchange Securities equal in principal amount to
the principal amount of the Registrable Securities tendered by such Holder.

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

(b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed on or
before 270th day after the Issue Date, (iii) upon receipt of a Holders’ request,
with respect to any Holder of Registrable Securities that (A) is prohibited by
applicable law or SEC policy from participating in the Exchange Offer, (B) may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder or (C) is a broker-dealer and holds Securities acquired
directly from the Company or one of its affiliates or (iv) upon receipt of a
written request (a “Shelf Request”) from any Initial Purchaser representing that
it holds Registrable Securities that are or were ineligible to be exchanged in
the Exchange Offer, the Company and the Guarantors shall use their commercially
reasonable efforts to cause to be filed as soon as practicable (but in any event
no later than the 30th day) after such determination, date or Shelf Request, as
the case

 

-6-



--------------------------------------------------------------------------------

may be, a Shelf Registration Statement providing for the sale of all the
Registrable Securities by the Holders thereof and to have-such-Shelf
Registration Statement become effective within 60 days after such filing.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iv) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the earlier of (i) one year after the initial effectiveness or (ii) the date
when all of the Registrable Securities are registered under such Shelf
Registration Statement and resold pursuant to it (the “Shelf Effectiveness
Period”). The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to become effective, if required, and such
Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the case
may be, to become usable as soon as thereafter practicable. The Company and the
Guarantors agree to furnish to the Holders of Registrable Securities copies of
any such supplement or amendment promptly after its being used or filed with the
SEC.

(c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i), 2(b)(ii) or
2(b)(iii) hereof, does not become effective on or prior to 270th day after the
Issue Date (the “Target Registration Date”), the interest rate on the
Registrable Securities will be increased by 0.25% per annum for the first 90
days period following the Target Registration Date and by an additional
0.25% per annum with respect to each subsequent 90 day period, up to a maximum
of 1.00% per annum, until the earliest of the Exchange Offer being completed,
the Shelf Registration Statement, if required hereby, becoming effective and the
date on which all Securities cease to be Registrable Securities.

 

-7-



--------------------------------------------------------------------------------

If the Exchange Offer Registration Statement or the Shelf Registration
Statement, if required hereby, has become effective and thereafter either ceases
to be effective or the Prospectus contained therein ceases to be usable, in each
case whether or not permitted by this Agreement, at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 30 days (whether or not consecutive) in any 12-month period, then the
interest rate on the Registrable Securities will be increased by 0.25% per annum
commencing on the date of such default in such 12-month period for the first 90
day period following such date and by an additional 0.25% per annum with respect
to each subsequent 90 day period, up to a maximum of 1.00% per annum and ending
on such date that the Shelf Registration Statement has again become effective or
the Prospectus again becomes usable.

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

The Company represents, warrants and covenants that it (including its agents and
representatives) will not prepare, make, use, authorize, approve or refer to any
Free Writing Prospectus other than any written communication relating to or that
contains solely the terms of the Exchange Offer and/or other information that
was included in the Registration Statement.

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall use commercially
reasonable efforts to:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement and file with the SEC any other required document
as may be necessary to keep such Registration Statement effective for the
applicable period in accordance with Section 2 hereof and cause each Prospectus
to be supplemented by any required prospectus supplement and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act; and
keep each Prospectus current during the period described in Section 4(3) of and
Rule 174 under the Securities Act that is applicable to transactions by brokers
or dealers with respect to the Registrable Securities or Exchange Securities;

 

-8-



--------------------------------------------------------------------------------

(iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

(iv) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for such Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Holder, counsel or Underwriter may reasonably request in order to
facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Holders of Registrable Securities and any such Underwriters in connection with
the offering and sale of the Registrable Securities covered by and in the manner
described in such Prospectus, preliminary prospectus or such Free Writing
Prospectus or any amendment or supplement thereto in accordance with applicable
law;

(v) register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing by the time the applicable Registration Statement becomes effective;
cooperate with such Holders in connection with any filings required to be made
with FINRA; and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Holder to complete the disposition in each
such jurisdiction of the Registrable Securities owned by such Holder; provided
that neither the Company nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;

(vi) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective, when
any Free Writing Prospectus has been filed or any amendment or supplement to the
Prospectus or any Free Writing Prospectus has been filed, (2) of any request by
the SEC or any state securities authority for amendments and Prospectus or for
additional information after the Registration Statement has become effective,
(3) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, including the receipt by the

 

-9-



--------------------------------------------------------------------------------

Company of any notice of objection of the SEC to the use of a Shelf Registration
Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2)
under the Securities Act, (4) if, between the applicable effective date of a
Shelf Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Company or
any Guarantor contained in any underwriting agreement, securities sales
agreement or other similar agreement, if any, relating to an offering of such
Registrable Securities cease to be true and correct in all material respects or
if the Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Registration Statement is effective
that makes any statement made in such Registration Statement or the related
Prospectus or any Free Writing Prospectus untrue in any material respect or that
requires the making of any changes in such Registration Statement or Prospectus
or any Free Writing Prospectus in order to make the statements therein not
misleading and (6) of any determination by the Company or any Guarantor that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

(vii) obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Shelf Registration Statement on the proper form, at the
earliest possible moment and provide immediate notice to each Holder of the
withdrawal of any such order or such resolution;

(viii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

(ix) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

(x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
Free Writing Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify

 

-10-



--------------------------------------------------------------------------------

the Holders of Registrable Securities to suspend use of the Prospectus or any
Free Writing Prospectus as promptly as practicable after the occurrence of such
an event, and such Holders hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Company and the
Guarantors have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

(xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities and their counsel) and make such of the representatives
of the Company and the Guarantors as shall be reasonably requested by the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) available for
discussion of such document; and the Company and the Guarantors shall not, at
any time after initial filing of a Registration Statement, use or file any
Prospectus, any Free Writing Prospectus, any amendment of or supplement to a
Registration Statement or a Prospectus or a Free Writing Prospectus, of which
the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities and their counsel)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) shall object;

(xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC toenable the Indenture to
be so qualified in a timely manner;

(xiv) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Company and its subsidiaries, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter,

 

-11-



--------------------------------------------------------------------------------

attorney or accountant in connection with a Shelf Registration Statement;
provided that if any such information is identified by the Company or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Holder or Underwriter);

(xv) in the case of a Shelf Registration, use their commercially reasonable
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company-or-any Guarantor are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

(xvi) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Company has received notification of the matters to be so included in such
filing;

(xvii) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority in principal amount of the Registrable
Securities covered by the Shelf Registration Statement) in order to expedite or
facilitate the disposition of such Registrable Securities including, but not
limited to, an Underwritten Offering and in such connection, (1) to the extent
possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to such Underwriters and their
counsel) addressed to each selling Holder (to the extent such Holder has advised
the Company that such Holder may have a “due diligence” defense under Section 11
of the Securities Act) and to such Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (3) obtain “comfort” letters from the independent certified public
accountants of the Company and the Guarantors (and, if necessary, any other
certified public accountant of any subsidiary of the Company or any Guarantor,
or of any business acquired by the Company or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder (to the extent
permitted by applicable professional standards and such Holder has advised the
Company that such Holder may have a “due diligence” defense under Section 11 of
the Securities Act) such Underwriter of Registrable Securities, such letters to
be in customary form and covering matters of the type customarily covered in
“comfort” letters in

 

-12-



--------------------------------------------------------------------------------

connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

(xviii) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart, together with an
opinion of counsel as to the enforceability thereof against such entity, to the
Initial Purchasers no later than five Business Days following the execution
thereof.

(b) In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.

(c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities covered in such Shelf Registration Statement agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(3) or 3(a)(vi)(5) hereof,
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the Shelf Registration Statement until such Holder’s receipt of the
copies of the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(x) hereof and, if so directed by the Company and
the Guarantors, such Holder will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Free Writing Prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.

(d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

(e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering.

 

-13-



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer.

(a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Company and the Guarantors understand that it is the Staffs position that if
the Prospectus contained in the exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

(c) The Initial Purchasers shall have no liability to the Company, any Guarantor
or any Holder with respect to any request that they may make pursuant to
Section 4(b) above.

5. Indemnification and Contribution.

(a) The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or

 

-14-



--------------------------------------------------------------------------------

(2) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus, any Free Writing Prospectus or any “issuer
information” (“Issuer Information”) filed or required to be filed pursuant to
Rule 433(d) under the Securities Act, or any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser information relating to any Holder
furnished to the Company in writing through JPMorgan or any selling Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the Company and the Guarantors, jointly and
severally, will also indemnify the Underwriters, if any, selling brokers,
dealers and similar securities industry professionals participating in the
distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such

 

-15-



--------------------------------------------------------------------------------

Indemnified Person unless (i) the Indemnifying Person and the Indemnified Person
shall have mutually agreed to the contrary; (ii) the Indemnifying Person has
failed within a reasonable time to retain counsel reasonably satisfactory to the
Indemnified Person; (iii) the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm (x) for any Initial Purchaser, its affiliates,
directors and officers and any control Persons of such Initial Purchaser shall
be designated in writing by JPMorgan, (y) for any Holder, its directors and
officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to any admission of fault, culpability or a failure to act by or on
behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses,

 

-16-



--------------------------------------------------------------------------------

claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) The Company, the Guarantors and the Holders agree that it would not be just
and equitable if contribution pursuant to this Section 5 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not-take-account
of-the-equitable considerations referred to in paragraph (d) above. The amount
paid or payable by an Indemnified Person as a result of the losses, claims,
damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Company or the Guarantors or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. General.

(a) Inconsistent Agreements. The Company and the Guarantors represent, warrant
and agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Company or any
Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 

-17-



--------------------------------------------------------------------------------

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided, that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

(a) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

(b) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

 

-18-



--------------------------------------------------------------------------------

(c) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

(d) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(e) Governing Law. This Agreement, and any claims, controversy or dispute
arising under or related to this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of law principles that would result in the application of any laws other than
the laws of the State of New York.

(f) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Company, the Guarantors and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which becomes as close as possible to that of the invalid, void or unenforceable
provisions.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ATP OIL & GAS CORPORATION By:       Name:   Title:

 

-20-



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written: J.P. MORGAN
SECURITIES INC.

For itself and on behalf of the

several Initial Purchasers

By:       Authorized Signatory

 

-21-



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

J.P. Morgan Securities Inc.

Credit Suisse Securities (USA) LLC

Natixis Bleichroeder LLC

Global Hunter Securities, LLC

Rodman & Renshaw, LLC

 

-22-



--------------------------------------------------------------------------------

Annex A

Counterpart to Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
[                        ] by and among ATP Oil and Gas Corporation, a Texas
corporation, the guarantors party thereto and J.P. Morgan Securities Inc., on
behalf of itself and the other Initial Purchasers) to be bound by the terms and
provisions of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
                                    .

 

[NAME] By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit B

FORM OF

ATP OIL & GAS CORPORATION

CHIEF FINANCIAL OFFICER’S CERTIFICATE

I, Albert L. Reese Jr., do hereby certify that I am the Chief Financial Officer
of ATP Oil & Gas Corporation, a Texas corporation (the “Company”), and, in my
capacity as Chief Financial Officer, and based upon an examination of the
Company’s financial records and schedules undertaken by myself or members of my
staff who are responsible for the Company’s financial and accounting matters, do
hereby certify that:

 

1. I am providing this certificate in connection with the marketing of
1,500,000,000 in aggregate principal amount of the Company’s Senior Second Lien
Notes due 2015, as described in that certain offering memorandum, dated
April 19, 2010 (the “Offering Memorandum”).

 

2. I am familiar with the accounting, operations and records systems of the
Company;

 

3. I have read the Offering Memorandum and the documents incorporated therein by
reference.

 

4. No consolidated financial statements of the Company as of any date for any
period subsequent to December 31, 2009 are currently available;

 

5. I have no reason to believe that for the period from January 1, 2010 to
March 31, 2010, there were any decreases, as compared with the corresponding
period in the preceding year, in consolidated net sales or in the total or
per-share amounts of income before extraordinary items or of net income, except
in all instances for changes, increases or decreases that the Offering
Memorandum disclose have occurred or may occur;

 

6. I have supervised the compilation of and reviewed the circled information
contained on the attached Exhibit A, which is included or incorporated by
reference into the Offering Memorandum. I have performed the following
procedures with respect to the circled information identified on Exhibit A,
which were applied as indicated with respect to the capital letters as explained
below, and, to my knowledge, such information is correct, complete and accurate
in all material respects:

 

  a. Recomputed and/or compared to corresponding amounts appearing in the
accounting records of the Company and found the amounts (as adjusted for
rounding, where appropriate) to be in agreement.

 

  b.

Compared and agreed (as adjusted for rounding, where appropriate), or
recalculated and agreed (as adjusted for rounding, where appropriate), to a
schedule derived



--------------------------------------------------------------------------------

  from the Company’s accounting records, and compared the amounts on the
schedule to corresponding amounts appearing in the accounting records and found
the amounts to be in agreement (as adjusted for rounding, where appropriate) and
determined that the amounts on the schedule were arithmetically correct.

 

  c. Proved the arithmetic accuracy of the percentages and ratios (as adjusted
for rounding, where applicable) based on data in the above-mentioned accounting
records and schedules.

In witness whereof this certificate has been executed and delivered by the chief
financial officer of the Company on this      day of April, 2010.

 

 

Albert L. Reese, Jr. Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT C

ADDITIONAL SECURITY DOCUMENTS

 

1. Act of Second-Lien Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Production dated as of the Closing Date from the
Company to the Collateral Agent

 

2. Financing Statement in respect of Item 1

 

3. The Charge of Shares in Oil & Gas (UK) Limited between the Company and the
Collateral Agent.

 

4. Blocked Account Control Agreement for JPMorgan Chase Bank; Accounts:
01000027441, 00113334321 and 00113400841*

 

5. Blocked Account Control Agreement for JPMorgan Chase Bank; Account:
58902108355*

 

6. Blocked Account Control Agreement for Prosperity Bank*

 

7. Second-Lien Patent Security Agreement dated as of the Closing Date, among the
Company and the Collateral Agent

 

8. Second-Lien Copyright Security Security Agreement dated as of the Closing
Date, among the Company and the Collateral Agent

 

* Documents 4 - 6 shall constitute “Security Documents” for all purposes under
this Agreement only to the extent that similar agreements are delivered pursuant
to the New Revolving Credit Facility.